Exhibit 10.1

THE DOW CHEMICAL COMPANY

2012 STOCK INCENTIVE PLAN

1. Purpose

The purpose of The Dow Chemical Company 2012 Stock Incentive Plan (the
“Plan”) is to advance the interests of The Dow Chemical Company (the
“Company”) by rewarding the efforts of employees and non-employee directors who
are selected to be participants, by heightening the desire of such persons to
continue working toward and contributing to the success and progress of the
Company. The Plan supersedes the Company’s 1988 Award and Option Plan and the
Company’s Amended and Restated 2003 Non-Employee Directors’ Stock Incentive Plan
with respect to future awards, and provides for the grant of Options, Stock
Appreciation Rights, Stock Units and Restricted Stock, any of which may be
performance-based, and for Incentive Bonuses, which may be paid in cash or stock
or a combination thereof, as determined by the Committee.

2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” means any entity in which the Company has a substantial direct
or indirect equity interest, as determined by the Committee.

(b) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

(c) “Award” means an Option, Stock Appreciation Right, Stock Unit, Restricted
Stock or Incentive Bonus granted to a Participant pursuant to the provisions of
the Plan, any of which may be subject to performance conditions in accordance
with Section 12 of the Plan.

(d) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Committee and designated as such implementing
the grant of each Award. An Agreement may be in the form of an agreement to be
executed by both the Participant and the Company (or an authorized
representative of the Company) or certificates, notices or similar instruments
as approved by the Committee and designated as such.

(e) “Board” means the board of directors of the Company.

(f) “Change in Control” shall be deemed to have occurred upon the consummation
of:

(i) a change in ownership of a corporation where one person, or more than one
person acting as a group acquires ownership of stock of the corporation that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of
such corporation (including without limitation the consummation of a transaction
having such effect); or

(ii) a change in the effective control of the corporation under which either:
(1) any one person, or more than one person acting as a group acquires (or has
acquired during the 12 month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30% or more of the total voting power of the stock of the
corporation; or (2) a majority of members of the corporation’s board of
directors is replaced during any 12 month period by directors whose appointment
or election is not endorsed by a majority of the members of the corporation’s
board of directors prior to the date of the appointment or election. This
definition of “Change in Control” is intended to conform to the definition of a
“change in ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” as defined
under Section 409A of the Code and any subsequent authority issued pursuant
thereto, and no corporate event shall be considered a Change in Control unless
it meets such requirements.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.

(h) “Committee” means the Compensation and Leadership Development Committee of
the Board (or any successor), or such other committee designated by the Board,
designated to administer the Plan under Section 6.

(i) “Common Stock” means the common stock of the Company, par value $2.50 a
share, or such other class or kind of shares or other securities as may be
applicable under Section 15.



--------------------------------------------------------------------------------

(j) “Company” means The Dow Chemical Company, a Delaware corporation, or any
successor to substantially all its business.

(k) “Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee, with respect to a Restricted Stock or Stock Unit
Award equal to what would have been received if the shares underlying the Award
had been owned by the Participant.

(l) “Effective Date” means the date on which the Plan takes effect, as defined
pursuant to Section 4 of the Plan.

(m) “Eligible Person” means an employee of the Company or a Subsidiary,
including an officer or director who is such an employee. An Eligible Person
shall also include any person who is an employee under the instructions to Form
S-8 and any non-employee director. Notwithstanding the foregoing, a person who
would otherwise be an Eligible Person shall not be an Eligible Person in any
jurisdiction where such person’s participation in the Plan would be unlawful.

(n) “Fair Market Value” means, as applied to a specific date, the closing market
price of Common Stock, as reported on the consolidated transaction reporting
system for New York Stock Exchange issues on such date or, if Common Stock was
not traded on such date, on the next preceding day on which the Common Stock was
traded. However, in the case of an Incentive Stock Option, if such method of
determining Fair Market Value shall not be consistent with the then current
regulations of the U.S. Secretary of the Treasury, Fair Market Value shall be
determined in accordance with those regulations.

(o) “Incentive Bonus” means a bonus opportunity awarded under Section 11
pursuant to which a Participant may become entitled to receive an amount based
on satisfaction of such performance criteria established for a performance
period of not less than one year as are specified in the Award Agreement.

(p) “Incentive Stock Option” means a stock option that is designated as
potentially eligible to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

(q) “Key Employee” means any employee of the Company who has a job level of 820
points or higher as of his Separation from Service.

(r) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(s) “Option” means a right to purchase a number of shares of Common Stock at
such exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement. Options granted
pursuant to Section 8 of the Plan may be Incentive Stock Options or Nonqualified
Stock Options.

(t) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Committee and any authorized
transferee of such individual.

(u) “Plan” means The Dow Chemical Company 2012 Stock Incentive Plan as set forth
herein and as amended from time to time.

(v) “Prior Plans” means the Company’s 1988 Award and Option Plan and the
Company’s Amended and Restated 2003 Non-Employee Directors’ Stock Incentive
Plan.

(w) “Qualifying Performance Criteria” has the meaning set forth in
Section 12(b).

(x) “Restricted Stock” means an award or issuance of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate.

(y) “Stock Unit” means an Award denominated in units of Common Stock under which
the issuance of shares of Common Stock (or cash payment in lieu thereof) is
subject to such conditions (including continued employment or performance
conditions) and terms as the Committee deems appropriate.

(z) “Separation from Service” or “Separates from Service” means a “separation
from service” within the meaning of Section 409A of the Code.



--------------------------------------------------------------------------------

(aa) “Stock Appreciation Right” means a right granted pursuant to Section 9 of
the Plan that entitles the Participant to receive, in cash or Common Stock or a
combination thereof, as determined by the Committee, value equal to the excess
of (i) the market price of a specified number of shares of Common Stock at the
time of exercise over (ii) the exercise price of the right, as established by
the Committee on the date of grant.

(bb) “Subsidiary” means any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.

(cc) “Substitute Awards” means Awards granted or Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.

3. Eligibility

Any Eligible Person is eligible to receive an Award.

4. Effective Date and Termination of Plan

This Plan was adopted by the Board as of February 9, 2012, and it will become
effective (the “Effective Date”) when it is approved by the Company’s
shareholders. All Awards granted under this Plan are subject to, and may not be
exercised before, the approval of this Plan by the shareholders prior to the
first anniversary date of the date that the Board adopted the Plan; provided
that if such approval by the shareholders of the Company is not forthcoming, all
Awards previously granted under this Plan shall be void. The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted.

5. Shares Subject to the Plan and to Awards

(a) Aggregate Limits. The aggregate number of shares of Common Stock issuable
under the Plan shall not exceed 44,500,000, plus any shares of Common Stock that
were subject to outstanding awards under the Prior Plans as of the Effective
Date (such awards the “Prior Plan Awards”) that are subsequently canceled,
expired, forfeited or otherwise not issued under a Prior Plan Award or settled
in cash. Any shares of Common Stock issued under Options or Stock Appreciation
Rights shall be counted against the number of shares issuable under the Plan on
a one-for-one basis and any shares of Common Stock issued pursuant to Awards
other than Options or Stock Appreciation Rights shall be counted against this
limit as 2.1 shares of Common Stock for every one (1) share of Common Stock
subject to such Award. Shares of Common Stock subject to Prior Plan Awards that,
after the Effective Date, are canceled, expired, forfeited or otherwise not
issued under the Prior Plan Award or settled in cash shall be added to the
number of shares of Common Stock issuable under the Plan as one (1) share of
Common Stock if such shares were subject to options or stock appreciation rights
granted under the Prior Plans, and as 2.1 shares of Common Stock if such shares
were subject to awards other than options or stock appreciation rights granted
under the Prior Plans. The aggregate number of shares of Common Stock available
for grant under this Plan and the number of shares of Common Stock subject to
Awards outstanding at the time of any event described in Section 15 shall be
subject to adjustment as provided in Section 15. The shares of Common Stock
issued pursuant to Awards granted under this Plan may be shares that are
authorized and unissued or shares that were reacquired by the Company, including
shares purchased in the open market.

(b) Issuance of Shares. For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under this Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise or settlement of
an Award, and shares of Common Stock subject to Awards that have been canceled,
expired, forfeited or otherwise not issued under an Award and shares of Common
Stock subject to Awards settled in cash shall not count as shares of Common
Stock issued under this Plan. Notwithstanding the foregoing, the following
shares of Common Stock will not be added back (or with respect to Prior Plan
Awards, will not be added) to the aggregate number of shares of Common Stock
available for issuance: (i) shares of Common Stock that were subject to a
stock-settled Stock Appreciation Right (or a stock appreciation



--------------------------------------------------------------------------------

right granted under a Prior Plan) and were not issued upon the net settlement or
net exercise of such Stock Appreciation Right (or stock appreciation right
granted under a Prior Plan), (ii) shares of Common Stock delivered to or
withheld by the Company to pay the exercise price of an Option (or an option
granted under a Prior Plan), (iii) Shares of Common Stock delivered to or
withheld by the Company to pay the withholding taxes related to an Option or
Stock Appreciation Right (or an option or stock appreciation right granted under
a Prior Plan), or (iv) Shares of Common Stock repurchased on the open market
with cash proceeds from exercise of an Option (or option granted under a Prior
Plan). Any shares of Common Stock that again become available for grant pursuant
to this Section 5 shall be added back as one (1) share of Common Stock if such
shares were subject to Options or Stock Appreciation Rights granted under the
Plan or options or stock appreciation rights granted under a Prior Plan, and as
2.1 shares of Common Stock if such shares were subject to Awards other than
Options or Stock Appreciation Rights granted under the Plan or subject to awards
other than options or stock appreciation rights granted under the Prior Plans.
In addition, any shares issued by the Company through the assumption or
substitution of outstanding grants from an acquired company shall not reduce the
shares available for grants under the Plan.

(c) Tax Code Limits. The aggregate number of shares of Common Stock subject to
Awards granted under this Plan during any calendar year to any one Participant
shall not exceed 3,000,000, which number shall be calculated and adjusted
pursuant to Section 15 only to the extent that such calculation or adjustment
will not affect the status of any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code but which
number shall not count any tandem SARs (as defined in Section 9). The aggregate
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options granted under this Plan shall not exceed 44,500,000,
which number shall be calculated and adjusted pursuant to Section 15 only to the
extent that such calculation or adjustment will not affect the status of any
option intended to qualify as an Incentive Stock Option under Section 422 of the
Code. The maximum cash amount payable pursuant to that portion of an Incentive
Bonus granted in any calendar year to any Participant under this Plan that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall not exceed $15,000,000.

(d) Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. Additionally, in the event that a company
acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the shares of Common Stock authorized
for issuance under the Plan; provided that Awards using such available shares
shall not be made after the date awards or grants could have been made under the
terms of the pre-existing plan, absent the acquisition or combination, and shall
only be made to individuals who were employees of such acquired or combined
company before such acquisition or combination.

6. Administration of the Plan

(a) Administrator of the Plan. The Plan shall be administered by the Committee.
Any power of the Committee may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Securities Exchange Act of 1934
or cause an Award intended to qualify as performance-based compensation under
Section 162(m) of the Code not to qualify for such treatment. To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Compensation and Leadership
Development Committee of the Board (or any successor) may by resolution delegate
any or all of its authority to a subcommittee composed of one or more directors
(who need not be members of the Committee), and any such subcommittee shall be
treated as the Committee for all purposes under this Plan, except to the extent
that such subcommittee would fail to satisfy any applicable section or
regulation under the Act or Code or any requirement of the exchange on which the
Common Stock is traded. The Board or the Compensation and Leadership Development
Committee of the Board (or any successor) may by resolution authorize one or
more officers of the Company to grant Awards (other than Restricted Stock
awards); provided, however, that the resolution so authorizing such officer or
officers shall specify the total number of Awards (if any) such officer or
officers may award pursuant to such delegated authority. No such officer shall
designate himself or herself or any executive officer of the Company as a
recipient of any Awards granted under authority delegated to such officer. The
Committee hereby designates the Secretary of the Company and the head of the
Company’s human resource function to assist the Committee in



--------------------------------------------------------------------------------

the administration of the Plan and execute agreements evidencing Awards made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or the Company. In addition, the Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.

(b) Powers of Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be necessary or appropriate in connection with the administration of this
Plan, including, without limitation:

(i) to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

(ii) to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Awards shall be granted hereunder and the timing of any such
Awards;

(iii) to grant Awards and determine the terms and conditions thereof;

(iv) to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Award;

(v) to prescribe and amend the terms of the Award Agreements and the terms of or
form of any document or notice required to be delivered to the Company by
Participants under this Plan;

(vi) to determine the extent to which adjustments are required pursuant to
Section 15;

(vii) to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;

(viii) to approve corrections in the documentation or administration of any
Award; and

(ix) to make all other determinations deemed necessary or advisable for the
administration of this Plan.

The Committee may, in its sole and absolute discretion, without amendment to the
Plan, waive or amend the operation of Plan provisions respecting exercise after
termination of employment or service to the Company or an Affiliate and, except
as otherwise provided herein, adjust any of the terms of any Award.

(c) Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Committee shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select. Members of the Board and members of the Committee
acting under the Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties.

(d) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Committee shall determine.



--------------------------------------------------------------------------------

7. Plan Awards

(a) Terms Set Forth in Award Agreement. Awards may be granted at any time and
from time to time prior to the termination of the Plan to Eligible Persons as
determined by the Committee. The terms and conditions of each Award shall be set
forth in an Award Agreement in a form approved by the Committee for such Award,
which Award Agreement may contain such terms and conditions as specified from
time to time by the Committee, provided such terms and conditions do not
conflict with the Plan. The Award Agreement for any Award (other than Restricted
Stock awards) shall include the time or times at or within which and the
consideration for which any shares of Common Stock may be acquired from the
Company. The terms of Awards may vary among Participants, and the Plan does not
impose upon the Committee any requirement to make Awards subject to uniform
terms. Accordingly, the terms of individual Award Documents may vary.

(b) Separation from Service. Subject to the express provisions of the Plan, the
Committee shall specify at or after the time of grant of an Award the provisions
governing the effect(s) upon an Award of a Participant’s Separation from
Service.

(c) Rights of a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares of Common Stock covered by an Award (including voting
rights) until the date the Participant becomes the holder of record of such
shares of Common Stock. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 10(b) or Section 15 of this Plan or as otherwise provided by the
Committee.

8. Options

(a) Grant, Term and Price. The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions subject to continued employment,
passage of time and/or performance conditions in accordance with Section 12 of
the Plan. The term of an Option shall in no event be greater than ten years. The
Committee will establish the price at which Common Stock may be purchased upon
exercise of an Option, which, in no event will be less than the Fair Market
Value of such shares on the date of grant; provided, however, that the exercise
price per share of Common Stock with respect to an Option that is granted as a
Substitute Award may be less than the Fair Market Value of the shares of Common
Stock on the date such Option is granted if such exercise price is based on a
formula set forth in the terms of the options held by such optionees or in the
terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in cash or such other method as
determined by the Committee, including an irrevocable commitment by a broker to
pay over such amount from a sale of the Shares issuable under an Option, the
delivery of previously owned shares of Common Stock or withholding of shares of
Common Stock deliverable upon exercise.

(b) No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), at any time
when the purchase price of an Option is above the Fair Market Value of a share
of Common Stock, the Company shall not, without stockholder approval, reduce the
purchase price of such Option and shall not exchange such Option for a new Award
with a lower (or no) purchase price or for cash.

(c) No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other employee stock option.

(d) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option, if the Participant owns stock possessing more than 10
percent of the combined voting power of all classes of stock of the Company (a
“10% Shareholder”), the exercise price of such Option must be at least 110
percent of the Fair Market Value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant. Notwithstanding anything in this Section 8 to the contrary, options
designated as Incentive Stock Options shall not be eligible for treatment under
the Code as Incentive Stock Options (and will be deemed to be Nonqualified Stock
Options) to the extent that either (a) the aggregate Fair Market Value of shares
of Common Stock (determined as of the time of grant) with respect to which such
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months (or such other period of time provided in Section 422 of the
Code) of Separation of Service (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder).



--------------------------------------------------------------------------------

(e) No Shareholder Rights. Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Option or any shares of Common Stock subject to an Option until the Participant
has become the holder of record of such shares.

9. Stock Appreciation Rights

(a) General Terms. The grant, issuance, retention, vesting and/or settlement of
any Stock Appreciation Right shall occur at such time and be subject to such
terms and conditions as determined by the Committee or under criteria
established by the Committee, which may include conditions subject to continued
employment, passage of time and/or performance conditions in accordance with
Section 12 of the Plan. Stock Appreciation Rights may be granted to Participants
from time to time either in tandem with or as a component of Options granted
under the Plan (“tandem SARs”) or not in conjunction with other Awards
(“freestanding SARs”). Upon exercise of a tandem SAR as to some or all of the
shares covered by the grant, the related Option shall be canceled automatically
to the extent of the number of shares covered by such exercise. Conversely, if
the related Option is exercised as to some or all of the shares covered by the
grant, the related tandem SAR, if any, shall be canceled automatically to the
extent of the number of shares covered by the Option exercise. Any Stock
Appreciation Right granted in tandem with an Option may be granted at the same
time such Option is granted or at any time thereafter before exercise or
expiration of such Option. All freestanding SARs shall be granted subject to the
same terms and conditions applicable to Options as set forth in Section 8 and
all tandem SARs shall have the same exercise price as the Option to which they
relate. Subject to the provisions of Section 8 and the immediately preceding
sentence, the Committee may impose such other conditions or restrictions on any
Stock Appreciation Right as it shall deem appropriate. Stock Appreciation Rights
may be settled in Common Stock, cash, Stock Units, Restricted Stock or a
combination thereof, as determined by the Committee and set forth in the
applicable Award Agreement.

(b) No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), at any time
when the purchase price of a Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Company shall not, without stockholder
approval, reduce the purchase price of such Stock Appreciation Right and shall
not exchange such Stock Appreciation Right for a new Award with a lower (or no)
purchase price or for cash.

(c) No Shareholder Rights. Participants shall have no voting rights and will
have no rights to receive dividends or Dividend Equivalents in respect of an
Award of Stock Appreciation Rights or any shares of Common Stock subject to an
Award of Stock Appreciation Rights until the Participant has become the holder
of record of such shares.

10. Restricted Stock and Stock Unit Awards

(a) Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of any Restricted Stock or Stock Unit Award shall occur at
such time and be subject to such terms and conditions as determined by the
Committee or under criteria established by the Committee, which may include
conditions subject to continued employment, passage of time and/or performance
conditions in accordance with Section 12 of the Plan. In addition, the Committee
shall have the right to grant Restricted Stock or Stock Unit Awards as the form
of payment for grants or rights earned or due under other shareholder-approved
compensation plans or arrangements of the Company. The grant, issuance,
retention, vesting and/or settlement of any Restricted Stock or Stock Unit Award
that is based on performance criteria and level of achievement versus such
criteria will be subject to a performance period of not less than twelve months,
and any Restricted Stock or Stock Unit Award the vesting and/or settlement of
which is based solely upon continued employment and/or the passage of time may
not vest or be settled in full prior to the thirty-sixth month following its
date of grant, but may be subject to pro-rata vesting over such period, except
that (i) the Committee may provide for the satisfaction and/or lapse of all
conditions under any such Award in the event of the Participant’s death,
disability or retirement or to the extent provided in Section 15(c) in
connection with a Change in Control, (ii) the Committee may provide that any
such restriction or limitation will not apply in the case of a Restricted Stock
or Stock Unit Award that is issued in payment or settlement of compensation that
has been earned by the Participant. Notwithstanding the forgoing, up to 5% of
the aggregate number of shares of Common Stock authorized for issuance under
this Plan (as described in Section 5(a)) may be issued pursuant to Restricted
Stock and/or Stock Units without respect to the twelve-month or thirty-six-month
restrictions described in this Section 10(a).



--------------------------------------------------------------------------------

(b) Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee. The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and/or subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Unless otherwise provided in
the Award Agreement, during the period prior to shares being issued in the name
of a Participant under any Stock Unit, the Company shall pay or accrue Dividend
Equivalents on each date dividends on Common Stock are paid, subject to such
conditions as the Committee may deem appropriate. The time and form of any such
payment of Dividend Equivalents shall be specified in the Award Agreement.
Notwithstanding anything herein to the contrary, in no event will dividends or
Dividend Equivalents be paid during the performance period with respect to
Awards of Restricted Stock or Stock Units that are subject to performance-based
vesting criteria.

11. Incentive Bonuses

(a) Performance Criteria. The Committee shall establish the performance criteria
and level of achievement versus these criteria that shall determine the amount
payable under an Incentive Bonus, which may include a target, threshold and/or
maximum amount payable and any formula for determining such, and which criteria
may be based on performance conditions in accordance with Section 12 of the
Plan. The Committee may specify the percentage of the target Incentive Bonus
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Incentive Bonus
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria (as defined in
Section 12(b)) selected by the Committee and specified at the time the Incentive
Bonus is granted.

(b) Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Common Stock, as determined by the Committee.
The Committee may provide for or, subject to such terms and conditions as the
Committee may specify, may permit a Participant to elect for the payment of any
Incentive Bonus to be deferred to a specified date or event.

(c) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals and subject to Section 12(c) of this Plan, the amount paid under an
Incentive Bonus on account of either financial performance or personal
performance evaluations may be adjusted by the Committee on the basis of such
further considerations as the Committee shall determine.

12. Qualifying Performance-Based Compensation

(a) General. The Committee may establish performance criteria and level of
achievement versus such criteria that shall determine the number of shares of
Common Stock to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the Committee
may specify that an Award or a portion of an Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, provided that the performance criteria for such Award or portion of an
Award that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Award is granted.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee: (i) cash flow (before or
after dividends), (ii) earnings, (iii) earnings per share (including earnings
before interest, taxes, depreciation and amortization), (iv) book value per
share, (v) stock price, (vi) return on equity, (vii) total shareholder return,
(viii) improvements on capital structure, (ix) working capital, (x) return on
capital (including return on total capital or return on invested capital),
(xi) return on assets or net assets, (xii) market capitalization,
(xiii) economic value added, (xiv) sales growth, (xv) productivity improvement,
(xvi) debt leverage (debt to capital), (xvii) revenue, (xviii) income or net
income, (xix) operating income, (xx) operating profit or net operating profit,
(xxi) maintenance or improvement of operating margin or profit margin,
(xxii) return on operating revenue, (xxiii) cash from



--------------------------------------------------------------------------------

operations, (xxiv) operating ratio, (xxv) operating revenue, (xxvi) market
share, (xxvii) product development or release schedules, (xxviii) new product
innovation, (xxix) economic profit, (xxx) profitability of an identifiable
business unit or product, (xxxi) product cost reduction through advanced
technology, (xxxii) brand recognition/acceptance, (xxxiii) product ship targets,
(xxxiv) cost reductions, (xxxv) customer service, (xxxvi) customer satisfaction
or (xxxvii) the sales of assets or subsidiaries. To the extent consistent with
Section 162(m) of the Code, the Committee (A) shall appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to eliminate
the effects of charges for restructurings, discontinued operations,
extraordinary items and all items of gain, loss or expense determined to be
extraordinary or unusual in nature or related to the disposal of a segment of a
business or related to a change in accounting principle all as determined in
accordance with applicable accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

(c) Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of shares of Common Stock granted, issued,
retainable and/or vested under or the amount paid under an Award may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

(d) Certification. The Committee shall certify the extent to which any
Qualifying Performance Criteria has been satisfied, and the amount payable as a
result thereof, prior to payment, settlement or vesting of any Award that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.

13. Deferral of Gains

The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Common Stock upon settlement, vesting or other events with respect
to Restricted Stock or Stock Units, or in payment or satisfaction of an
Incentive Bonus. Notwithstanding anything herein to the contrary, in no event
will any deferral of the delivery of Common Stock or any other payment with
respect to any Award be allowed if the Committee determines, in its sole
discretion, that the deferral would result in the imposition of the additional
tax under Section 409A(a)(1)(B) of the Code. No Award shall provide for deferral
of compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board.

14. Conditions and Restrictions Upon Securities Subject to Awards

The Committee may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity
compensation arrangements, (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers and (iv) provisions requiring
Common Stock be sold on the open market or to the Company in order to satisfy
tax withholding or other obligations.



--------------------------------------------------------------------------------

15. Adjustment of and Changes in the Stock

(a) The number and kind of shares of Common Stock available for issuance under
this Plan (including under any Awards then outstanding), and the number and kind
of shares of Common Stock subject to the limits set forth in Section 5 of this
Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of securities, property or cash
(other than regular, quarterly cash dividends), or any other event or
transaction that affects the number or kind of shares of Common Stock
outstanding. Such adjustment may be designed to comply with Section 424 of the
Code or may be designed to treat the shares of Common Stock available under the
Plan and subject to Awards as if they were all outstanding on the record date
for such event or transaction or to increase the number of such shares of Common
Stock to reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s securityholders. The terms of any outstanding Award
shall also be equitably adjusted by the Committee as to price, number or kind of
shares of Common Stock subject to such Award, vesting, and other terms to
reflect the foregoing events, which adjustments need not be uniform as between
different Awards or different types of Awards. No fractional shares of Common
Stock shall be issued pursuant to such an adjustment. Notwithstanding anything
in this Section 15 to the contrary, an adjustment to an Option or SAR under this
Section 15 shall be made in a manner that will not result in the grant of a new
Option or SAR under Section 409A of the Code.

(b) In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected. In addition, in the event of such change described in
this paragraph, the Committee may accelerate the time or times at which any
Award may be exercised and may provide for cancellation of such accelerated
Awards that are not exercised within a time prescribed by the Committee in its
sole discretion.

(c) Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a Change in Control, the following shall occur upon a Participant’s
involuntary termination of employment, provided that such termination does not
result from the Participant’s termination for cause or for serious misconduct
within twenty-four (24) months following a Change in Control: (i) in the case of
an Option or Stock Appreciation Right, the Participant shall have the ability to
exercise any portion of the Option or Stock Appreciation Right not previously
exercisable, (ii) in the case of an award subject to performance conditions in
accordance with Section 12 of the Plan, the Participant shall have the right to
receive a payment based on performance through a date determined by the
Committee prior to the Change in Control (unless such performance cannot be
determined, in which case the Participant shall have the right to receive a
payment equal to the target amount payable), and (iii) in the case of
outstanding Restricted Stock and/or Stock Units, all conditions to the grant,
issuance, retention, vesting or transferability of, or any other restrictions
applicable to, such Award shall immediately lapse. Notwithstanding anything
herein to the contrary, in the event of a Change in Control in which the
acquiring or surviving company in the transaction does not assume or continue
outstanding Awards upon the Change in Control, immediately prior to the Change
in Control, all Awards that are not assumed or continued shall be treated as
follows effective immediately prior to the change in control: (A) in the case of
an Option or Stock Appreciation Right, the Participant shall have the ability to
exercise such Option or Stock Appreciation Right, including any portion of the
Option or Stock Appreciation Right not previously exercisable, (B) in the case
of an award subject to performance conditions in accordance with Section 12 of
the Plan, the Participant shall have the right to receive a payment based on
performance through a date determined by the Committee prior to the Change in
Control (unless such performance cannot be determined, in which case the
Participant shall have the right to receive a payment equal to the target amount
payable), and (C) in the case of outstanding Restricted Stock and/or Stock
Units, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse.

(d) The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 15 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.

16. Transferability

Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each Option or Stock Appreciation Right
shall be exercisable only by the Participant during his or her lifetime.
Notwithstanding the foregoing, to the extent permitted by the Committee, the
person to whom an Award is initially granted (the “Grantee”) may transfer an
Award to any “family



--------------------------------------------------------------------------------

member” of the Grantee (as such term is defined in Section 1(a)(5) of the
General Instructions to Form S-8 under the Securities Act of 1933, as amended
(“Form S-8”)), to trusts solely for the benefit of such family members and to
partnerships in which such family members and/or trusts are the only partners;
provided that, (i) as a condition thereof, the transferor and the transferee
must execute a written agreement containing such terms as specified by the
Committee, and (ii) the transfer is pursuant to a gift or a domestic relations
order to the extent permitted under the General Instructions to Form S-8. Except
to the extent specified otherwise in the agreement the Committee provides for
the Grantee and transferee to execute, all vesting, exercisability and
forfeiture provisions that are conditioned on the Grantee’s continued employment
or service shall continue to be determined with reference to the Grantee’s
employment or service (and not to the status of the transferee) after any
transfer of an Award pursuant to this Section 16, and the responsibility to pay
any taxes in connection with an Award shall remain with the Grantee
notwithstanding any transfer other than by will or intestate succession.

17. Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver shares
of Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock hereunder, the Company and its Subsidiaries shall be relieved of
any liability with respect to the failure to issue or sell such shares of Common
Stock as to which such requisite authority shall not have been obtained. No
Option shall be exercisable and no Common Stock shall be issued and/or
transferable under any other Award unless a registration statement with respect
to the Common Stock underlying such Option is effective and current or the
Company has determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.

18. Withholding

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise with
respect to any Award, or the issuance or sale of any shares of Common Stock. The
Company shall not be required to recognize any Participant rights under an
Award, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied. To the extent
permitted or required by the Committee, these obligations may or shall be
satisfied by the Company withholding cash from any compensation otherwise
payable to or for the benefit of a Participant, the Company withholding a
portion of the shares of Common Stock that otherwise would be issued to a
Participant under such Award or any other award held by the Participant or by
the Participant tendering to the Company cash or, if allowed by the Committee,
shares of Common Stock.

19. Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 15, no such
amendment shall, without the approval of the shareholders of the Company:

(a) increase the maximum number of shares of Common Stock for which Awards may
be granted under this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 8(a);



--------------------------------------------------------------------------------

(c) reduce the exercise price of outstanding Options;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) increase the individual maximum limits in Section 5(c); or

(g) otherwise amend the Plan in any manner requiring shareholder approval by law
or the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
in Control that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Award to satisfy any law or regulation or
to meet the requirements of or avoid adverse financial accounting consequences
under any accounting standard.

20. No Liability of Company

The Company and any Subsidiary or Affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of shares of Common Stock as to which the
Company has been unable to obtain from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares of Common Stock hereunder; and (ii) any tax
consequence expected, but not realized, by any Participant or other person due
to the receipt, exercise or settlement of any Award granted hereunder.

21. Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.

22. Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Delaware and
applicable federal law. Any reference in this Plan or in the agreement or other
document evidencing any Awards to a provision of law or to a rule or regulation
shall be deemed to include any successor law, rule or regulation of similar
effect or applicability.

The Plan, the grant, issuance, retention, vesting, exercisability or settlement
of Awards hereunder, and the obligation of the Company to sell, issue or deliver
shares of Common Stock under such Awards, shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any governmental or regulatory agency as may be required. The Company shall not
be required to register in a Participant’s name or deliver any Shares prior to
the completion of any registration or qualification of any requirement with
respect to such shares under any federal, state or local law or any ruling or
regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Company is unable to or the Committee
deems it infeasible to obtain in a timely or efficient manner authority from any
regulatory body having jurisdiction, which authority is deemed by the Committee
to be necessary or advisable for the lawful issuance and sale of any shares
hereunder, the Company shall be relieved of any liability with respect to the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.

23. No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any



--------------------------------------------------------------------------------

right to continue his or her employment or service for any specified period of
time. Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company, any Subsidiary and/or its Affiliates.
Subject to Sections 4 and 19, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Board without
giving rise to any liability on the part of the Company, its Subsidiaries and/or
its Affiliates.

24. Forfeiture

Awards may be forfeited if the Participant terminates his or her employment with
the Company, a Subsidiary or an Affiliate for any reason other than death,
disability, retirement or a special separation situation as defined in the Terms
and Conditions. Awards may furthermore be forfeited by a Participant if the
Committee determines that the Participant has at any time engaged in any
activity harmful to the interest of or in competition with the Company, its
Subsidiaries or Affiliates or accepts employment with a competitor.

25. Key Employee Delay

To the extent any payment under this Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, such payment
may not be made to a Key Employee upon Separation from Service before the date
that is six months after the Key Employee’s Separation form Service (or, if
earlier, the Key Employee’s death). Any payment that would otherwise be made
during this period of delay shall be accumulated and paid on the first day of
the seventh month following the Key Employee’s Separation from Service (or, if
earlier, the first day of the month after the Key Employee’s death).

26. Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Committee or the Company chooses to set aside funds in a trust or otherwise for
the payment of Awards under the Plan, such funds shall at all times be subject
to the claims of the creditors of the Company in the event of its bankruptcy or
insolvency.